Title: To Thomas Jefferson from Martha Russell Jefferson, 25 February 1823
From: Jefferson, Martha Russell
To: Jefferson, Thomas


Dear Sir
Lunenburg Spring Grove
Feb. 25th 1823
You will doubtless be surprised at receiving a letter from an utter stranger, but altho you may be ignorant that there is such a person in existence as myself, yet you do not feel to me like a stranger. I have been taught from my earliest infancy to revere your virtues. My Father I never saw, but I have often heard of the great regard he had for you, I have also heard of your great kindness to two of my Brothers— these reasons I hope my dear Sir will escuse my presumption in troubling you with this letter—I trust that the daughter and Sister of those persons will not be entirely indifferent to you, when you hear that she is greatly distressed for the advise of some able counsellor, and knows of no person better qualified to give it than yourself, and I have that opinion of your benevolence, that I do not think you will withhold it from me—You were probably acquainted with some of the affairs of my dear departed Brother, George Jefferson, I dont believe he ever done any thing of importance without consulting you—I imagine you knew he had bought a plantation and a parcel of negroes, and had settled his Mother and Sisters on it long before his death—when he did he lent it all to me, for the same generous purpose that he had always intended it—My Brother and Mr Gibson had made an agreement some time previous to his death, that their mercantile partnership should continue twelve Months after the decease of either—unfortunately my Dear Brother died first—after the twelve months had elapsed I urged Mr Gibson for a settlement, he wrote me word there was a law-suit of a very considerable amount depending between himself and a Mr Werth of Richmond, and that he could not have a settlement until that was decided—I made myself perfectly easy for I had full confidence in him, and thought he would do whatever was right—I wrote to him sometimes to know how the law-suit came on, and when he supposed we could have a settlement, he would always say he could not have one, until that was decided, at length to my utter astonishment he wrote me word he was willing and anxious for a settlement, but that the estate was very considerably indebted to him, and that we must go prepared to have a final settlement, he said it was very uncertain when the suit would be decided as it was then in Chancery, but that need not be a bar to it, a valuation by a commissiner made upon equetable principles could injure neither party, and enable us to come at once to a settlement—I cant imagine why he could not have done this years ago, when property would have been valued so much higher than it would now, and when I was so very anxious for a settlement, I think tis very strange that he should not have recollected this before—I am at an entire loss what to do, and beseech you to advise me, I am not prepared to pay such a considerable debt—I suspect what he would call considerable, would perhaps take every thing on the place, as property now sells—indeed I did not know but it would even take from us our home—If you please my dear  inform me if the land of a deceased person is subject to the payment of debts—what few male friends I have that are capable of giving advice (tho they are not much acquainted with law business) advise me not to pay him, that it cannot be a just claim, that my Brother never could have been so much out in his calculations, as for his estate to fall short of so many thousand dollars—he gave each of his brothers and Sisters a thousan dollars as a small memorial, they have never been able to get a cent from him, and still the estate is so much indebted to him—I think myself tis very strange—You were sufficiently acquainted with him my dear Sir to know that he was not extravigant in his calculations—My Brother requested in his will that a Mr Taylor a commission Merchant in Richmond should sell his imported horses, and to pay the money to Mr Gibson—Brother Garland attended the sale, and bought one of the horses for himself, and one for me, and told Mr G it migh go as a part of our legacy, which I suppose he consented to, but of that I do not know, he has however demanded the money, since he has made the discovery that the legatees cant get a cent, that there is not near enough in his hands to pay himself —tell me my dear Sir if you think I ought to pay him the money, as he did not demand it during the time that the partnership business continued—Brother Garlands Executor I understand, says he never will pay it, that brother Garland did not give his bond, and they cannot make him pay it, but I don’t think they ought to have it, I dont see any justice in our having four and five hundred dollars, and the other legatees not a cent, I should imagine, it ought to go to the estate to help pay this enormous claim he has brought it against it—but in this, and every thing else I shall depend on your advice, if you will deign to give it me—There is another circumstances which makes me think more unfavorably of Mr Gibson than any thing he has ever done—his refusing to send my brothers watch, seen after his death he wrote to me requesting to buy it, that I might set my own price, he would give any price—I wrote him word that I would sooner part with any thing I had on earth, but to keep it until I applied for it, he said my brother and himself had exchanged watches when they parted, the one my brother had was his wifes, which he wish to reclaim, that he wished keep his friends also—I recollected very well the last time my dear and ever to be lamented brother was here we observed to him that it was not his watch, he told us he had got Mr Gibson to take his and have it repaired—I sent frequently for the watch, but he would always evade an answer, at last I got a friend to apply for it in person, he then wrote me word, that he was surprise at my sending for it, as the estate was indebted to him, no devise or legacy could with propriety, or of right be claimed until that debt was paid and that he should hold it subject to the issue of our final settlement—this was cruel in him even if it was lawful, as he knew how highly I prized the watch—I had always understood that a watch was considered as wearing apparel and was not subject to the payment of debts, but I know very little about such things— please to give me your opinion concerning it—Now my dear Sir I have laid my case before you, in my imperfect manner, will you deign to give me your advice and pardon my presumption in asking it—if I know my own heart I wish to do what is right, and what I think my dear Brother would wish me to do were he now living if it took every thing we have on earth—but I am not the only one concerned, the estate at my death was lent to our youngest Brother Samuel Jefferson, and at his death, it was given to his Son George Jefferson, now nearly grown, he was intended for a Physician, but Mr G has frustrated all our plans—I know that my dear Brother intended what little he had accumulated with so much care and industry, should do all the good it could, and ultimately be given to the one he wished to keep up the name—I should be extremely sorry for George not to get it, as tis his only dependence—Accept my dear Sir, of my sincere good wishes for your health and happiness Please to excuse every thing amiss in this letterYours with the highest EsteemMartha Jefferson